810 F.2d 202
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MENTOR ELECTRIC SUPPLY COMPANY, INC., Michael Maloney, andTimothy Maloney, Petitioners,v.DEFENSE LOGISTICS AGENCY, Respondent.
No. 86-3007.
United States Court of Appeals, Sixth Circuit.
Nov. 10, 1986.

Before KENNEDY, MARTIN and BOGGS, Circuit Judges.

ORDER

1
Mentor Electric Supply Company filed a petition to review the Defense Logistics Agency's order of December 10, 1985 which debarred petitioner and two employees from contracting with the government.  10 U.S.C. § 2393 (1983).   Although the debarment expires on November 15, 1986, the agency moves to dismiss this petition on grounds that the district court has jurisdiction of this case.


2
We agree.   See Shane Meat Co., Inc. v. United States Dep't of Defense, 800 F.2d 334 (3d Cir.1986);   Transco Security, Inc. of Ohio v. Freeman, 639 F.2d 318 (6th Cir.), cert. denied, 454 U.S. 820 (1981).   Therefore,


3
It is ORDERED that the motion to dismiss is granted.